It has been said that the King has an election to sue in what Court he pleases; but that is no argument, to say that the grantee of the King has the same privilege, for the King cannot communicate or assign it even by express words ; but the rule is vice versa, for where the King purchases lands of a subject, he shall hold it without any diminution of his privileges ; but the subject cannot partake of them in any grant of lands from the crown.
The Court of Appeals at February Term, 1772, reversed the judgment of the Provincial Court.